﻿
I should like to express my congratulations to Mr. Peter Florin on his election as President of the forty-second session of the General Assembly. I am sure that our work will benefit greatly from his Presidency, I should like also to avail myself of this opportunity to thank his predecessor for his able leadership of the forty-first session-
This forty-second session of the General Assembly convenes at a very important juncture in world affairs. For the first time for many years there is the prospect of significant arms control· Agreement between the two super-Powers is now under way. The agreement in principle that was announced last week is very welcome as an important first contribution to what we hope will be a continuing disarmament process. We were reminded very recently at the Conference held here on disarmament and development of the extent to which the existence of excessive armaments across the whole spectrum is a burden on the international community as a whole. It is a burden which must be reduced. We are encouraged by the readiness of the super-powers to begin the process of disarmament, which we believe will serve as a step towards a more general easing of international tensions.
We cannot, however, lose sight of the many elements of instability which continue to mar the international scene. The agenda for this session is composed of as long a list of conflicts unresolved and disputes unsettled as any of its predecessors. In addition to regional conflicts we are faced with a lack of respect for human rights; the emergence, or in some cases re-emergence, of famine conditions and ever increasing expenditure on armaments Including in particular expenditure by those nations which can least afford it· These remain the sad realities for far too many of the world's inhabitants.
How well equipped is this Organization to tackle this particular agenda? We are all aware of the criticisms which are made of the United Nations and its affiliated bodies. It is said that the United Nations is selective in the topics with which it chooses to deal, that it is partial in its criticisms and that it has been wasteful of its resources. Of course it is an imperfect institution operating in a very imperfect world. Friends of the United Nations, among which my Government would wish to be regarded, must admit that there has been and remains an element of truth in those claims. We are just as conscious of the flaws in this Organization as any, but we are dedicated to remedying those flaws.
At the same time it is also essential to emphasize the genuine achievements of the Organization. How can one ignore the contribution of the United Nations to the process of decolonisation; its part in the protection and promotion of human rights throughout the world; its work and that of the specialized agencies within its framework for development and for the eradication of disease and hunger; its efforts to promote the goal of disarmament, including in particular the nuclear non-proliferation Treaty; and the part which its peace-making and peace-keeping machinery has played in resolving or sometimes defusing conflicts which could have escalated much further?
The value of the mechanisms offered by the United Nations to Member States as an alternative to the threat or use of force should not be underestimated. In this regard the major Powers, which have been given very special rights under the Charter, have a particular responsibility. If they take the lead in co-operating to make the United Nations systems work more effectively and live up to the hopes of its founders they can be confident that they will have the support of the great majority of the Members of the Organization.
There are grounds, especially in recent times, for cautious optimism. In particular, developments in the past few weeks encourage my delegation to the view that the United Nations will continue to occupy the central place in the conduct of world affairs assigned to it by its Charter. 
First, I would refer to the Security Council. The recent initiative taken by the Council, with the support of all its members, in the long-running conflict between Iran and Iraq has shown a willingness on the part of the members of that body to discharge the responsibilities vested in them by the Charter. The unity of purpose manifested on that occasion offers the hope that those provisions of the Charter conceived as central to the functioning of the United Nations as a world Organization can be implemented for the effective maintenance of international peace and security.
Secondly, in a somewhat different order of ideas, the adoption by consensus at last year's session of a comprehensive resolution on the reform of administrative and budgetary procedures in the United Nations marked a significant stage in the Organization's development. It is important that the unity and spirit of compromise shown then should not be a transient phenomenon but should influence the ongoing implementation of these measures of reforms. Those measures safeguard the essential functioning of the United Nations as an organization of sovereignty equal States committed to the purposes and principles of the Charter, The role played by the Secretary-General in promoting the updating and streamlining of the Organization has been a key factor in the progress made to date· It is essential that he be given the fullest possible support in managing the financial and human resources of the Organization,
While a beginning has been made in establishing a basis for sensible budget-making within the United Nations, the financial situation of the Organization remains precarious. All Member States have, in subscribing to the Charter, committed themselves to meet their mandatory financial obligations in full. The payment of such contributions Is therefore a legal requirement, binding on the Member States in the same manner as their other international obligations.
My Government attaches a central importance to the peace-keeping activities of the United Nations and is proud that Ireland has been able to contribute to most of the Organization's peace-keeping operations. Responsibility for the establishment of a peace-keeping force rests with the Security Council. It is therefore in the first instance to the members of the Council that troop contributors look for support in the discharge of the tasks which they have been mandated, and have agreed, to undertake. That support is essential if the mandate of an operation is to be implemented in full and if its financing is to be assured. In addition, a peace-keeping force can, of course, succeed in its tasks only if It enjoys the full co-operation of the parties to the conflict.
Judged against those criteria, the situation of the United Nations Interim Force in Lebanon (UNIFIL) gives cause for some disquiet. Over the past 14 months three members of the Irish contingent have lost their lives while on duty in south Lebanon. Other contingents there have also suffered casualties. It is unacceptable that co-operation continues to be withheld from the Force and that the mandate which has been renewed at regular intervals since it was first adopted in 1978 remains inoperable. My, Government continues to call for the complete withdrawal from southern Lebanon of Israeli troops, the dismantling of the so—called security zone and an end to harassment of United Nations peace-keeping troops by irregular forces.
The Secretary-General, too, has repeatedly called for the necessary co-operation to be extended to UNIFIL so as to allow it to complete a mission which has been undertaken in the interests of peace and with the backing of the international community. My delegation strongly endorses that call and supports the Secretary-General in that particular matter. The Secretary-General has also pointed to the unsatisfactory financial position of the Force caused by the continued withholding of contributions due in respect of both the present and previous mandate periods. If troop contributors are to continue to undertake these onerous responsibilities, all concerned must decide to act in full conformity with the Security Council's mandate to the Force.
Since the founding of this Organization, East-West relations have been a central preoccupation of the international community. The capacity of the Security Council to discharge its primary responsibility for International peace and security is clearly influenced by the state of super-Power relations. This is a reality. Recent indications of positive developments In East'-West relations are therefore of considerable interest to all Members of the United Nations. Ireland welcomes these indications and hopes that a secure foundation for a lasting dialogue will now be laid, in the belief that more secure and stable International relations can result from a process of comprehensive and realistic dialogue between the super-Powers.
We attach importance in particular to the Conference on Security and Co-operation in Europe (CSCE) process as a significant aspect of East-West relations. This established framework for dealing with security and co-operation between East and West in Europe has brought notable improvements in the conditions of all of the people of Europe, East and West, as well as facilitating relations between the participating States. My Government hopes to see further developments in the process, leading to greater contacts between the peoples of Europe, more sustained co-operation at the level of States, and more effective recognition of human rights, so that the impact of agreements reached can be felt by all Europeans. We hope to see a successful outcome in the course of this year, in the shape of a balanced and substantive final document as a follow-up to the meeting taking place at present in Vienna.
Successive sessions of the General Assembly have underlined the need for serious and sustained efforts to check the arms race. I have said already that we welcome the improved prospects of agreement for the first time between the United States and the Soviet Union to reduce the number of nuclear weapons on both sides. The agreement in principle to the global elimination of intermediate-range nuclear weapons is welcome in itself, but also as a step which will, we hope, lead to more general disarmament, and we must regard it as a first step in that direction. We hope, therefore, that it signals the beginning of a process conducive to the easing of international tensions more generally throughout the world. There is, I believe, a universal and deeply felt desire that these negotiations should continue with a view not only to preventing an arms race in space and terminating it on earth but also to bringing about a further reduction of nuclear weapons in all categories.
The conclusion of a comprehensive test-ban treaty would be an obvious and practical step in inhibiting the further technical development of these weapons, thus helping to reduce reliance on these particular weapons by the nuclear-weapon States. A ban on testing, accompanied by the reduction in nuclear weapons that now appears imminent, would provide important and timely reassurance on the intentions of the nuclear-weapon States. Ireland is convinced that there are no technical obstacles in the way of such a ban, if the will exists.  
The International Conference on the Relationship between Disarmament and Development has only recently concluded its deliberations in these very halls and we are happy that the participants agreed on a Final Document by consensus. The subjects of disarmament and development are at the very core of the concerns o£ this Organization. Ireland is persuaded that the need of all States for security can be met by progress in both disarmament and development. The international community should be alive to every opportunity to make use of resources freed by disarmament measures, undertaken for whatever reason, for the purposes of development.
Despite widespread condemnation by the United Nations and other international organizations and improved co-operation in implementing measures to deal with it, the serious threat posed by terrorism to human life and to international peace and security remains. Ambivalence with regard to terrorism and its perpetrators still persists. Along with our European partners, we have repeatedly and unambiguously condemned all acts of international terrorism, irrespective of the identities of those responsible, or their motivations. We must all ensure that the obligations we have assumed under international conventions are fulfilled; we must also pledge ourselves further to intensify existing bilateral and multilateral co-operation on practical anti-terror ism measures. Much of this can be carried out within the framework of the United Nations and its agencies, as exemplified by the work currently under way in the International Civil Aviation Organization (ICAO) and the International Maritime Organization (IMO) . It behoves us all to do our utmost to see that terrorism ceases to be a threat to the orderly conduct of international relations.
An area of United Nations activity with which public opinion in my country has strongly identified is the work undertaken in the field of human rights. On the eve of the celebration of the fortieth anniversary of the proclamation of the Universal Declaration of Human Rights, we recall the great debt owed to the framers of that document. Its assertion of inalienable rights to which every human being may lay claim represents a landmark in the struggle to secure freedom and justice for all. On the basis of that foundation, much valuable work has been done in the intervening years in the preparation of international instruments designed to expand and deepen the scope of the human rights canon. 
Despite the existence of this impressive framework, violations of human rights, often on a serious scale, continue to occur. We call for a renewed commitment of effort on the part of all Member States so that each individual can effectively enjoy those rights to which he is formally entitled.
In his statement to the Assembly on 22 September the Foreign Minister of Denmark, speaking on behalf of the Twelve member States of the European Communities, addressed many of the regional conflicts with which we are confronted. I should like today to comment on the situation in those areas which, in the view of my delegation, give cause for particular concern. 
First, the divisions and instabilities of the Middle East, on which I have already touched, remain a matter of consistent concern and high priority. We were greatly encouraged in the course of this year by the growing momentum towards the convening of an international conference, which we believe is the most timely and effective approach to bringing about a comprehensive and enduring peace in that area. We, in common with our European partners, have made clear our commitment to such an international conference under the auspices of the United Nations and our readiness to play an active role in assisting this process so far as we can. We urge all the parties concerned to renew and intensify their efforts to overcome those obstacles and difficulties which still stand in the way of the convening of a conference. We appreciate and support the Secretary-General's efforts to this end and with this purpose in mind.
We have followed with deepening concern the mounting toll of death and destruction as well as the growing threat to international peace and security posed by the conflict between Iraq and Iran. We appeal to the two belligerent countries to recognize the futility of continuing this war. We urge them to respond to the call of the Security Council for a cease-fire leading to a negotiated settlement. I would recall that we, the Members of this Organization, have conferred on the Security Council the primary responsibility for the maintenance of international peace and security. We support the efforts of the Secretary-General in the exercise of his good offices, with the aim of ensuring compliance with the Security Council resolution.
Elsewhere in that region, in Lebanon, religious and communal antagonisms continue. We are among those countries whose citizens are innocent victims of the hostage-taking and kidnapping, which has been a particularly deplorable characteristic of the continued violence in that country. We unreservedly condemn this practice and appeal to all parties and forces in Lebanon to co-operate in securing the immediate release of all innocent victims· We urge all parties to show restraint so that reconciliation, national dialogue and reconstruction can commence. The cycle of violence must be broken as a necessary pre-condition for a peaceful solution based on respect for the sovereignty, unity, independence and territorial integrity of Lebanon.
South Africa remains a source of serious concern to the whole international community· The events of the last year have brought no comfort to those who hope to see the apartheid system dismantled and the emergence in South Africa of a multiracial democracy in its stead· Massive repression continues unabated and censorship, in fact, has been greatly strengthened. Many thousands have suffered loss of freedom under the state of emergency, in addition to the iniquities that are inflicted daily on them by the apartheid system. The Government of South Africa continues to defy international opinion and has yet to demonstrate clearly that it is prepared to engage in genuine reform and to commence meaningful political dialogue with the authentic leaders of the majority community.
The steps which have been taken to maintain the apartheid system have had a malign influence elsewhere in the southern Africa region. Ireland has frequently condemned the continued activities of South Africa in seeking to destabilize its neighbours whether through armed incursions into their territories by its security forces support for paramilitary movements opposed to the Governments of its neighbours, or the application of economic pressure.
On Namibia, I call again on South Africa to desist from further obstructing progress towards Namibian independence in accordance with Security Council resolution 435 (1978). This resolution remains the basis for Namibian independence and the world community should continue to demand its implementation by South Africa. The Introduction of extraneous elements linking progress towards a Namibian settlement with developments elsewhere in the region is not acceptable.
The rapid withdrawal of Soviet troops, in accordance with an irrevocable timetable, remains the essential pre-condition if the long conflict in Afghanistan is to be brought to an end. A political solution must guarantee the Afghan people's right to self-determination, allow the return of the refugees and the re-establishment of Afghanistan's status as an independent and non-aligned country, we reaffirm our support for the efforts of the United Nations Secretary-General and the principles set out in successive United Nations resolutions.	-
We remain convinced that the basis for a just and lasting solution to the conflict in Kampuchea is contained in the Declaration of the International Conference on Kampuchea, which calls for the withdrawal of Vietnamese troops and the exercise by the Kampuchean people of their right to determine their own future. In the event of a withdrawal, effective steps should also be taken to prevent any armed group from seizing power by force or resorting to the threat of force to intimidate the Kampuchean people and thereby deprive them of their right to choose their own destiny. Kampuchea must be free both of foreign troops and of any prospect of a return to the appalling activities of the Khmer Rouge.
The agreement signed by the five Central American Presidents in Guatemala City in August has greatly enhanced the prospects of peace in that region and has given very real hope that the urgently needed improvements in the areas of human rights and social justice will be undertaken. We congratulate the Governments concerned on taking this Important step towards achieving national reconciliation and the strengthening of democracy and on their renewed commitment to the objectives of the United Nations Charter and of the draft Contadora Act. We look forward to the full implementation of the agreement while being keenly aware of the extent of the difficulties that have yet to be overcome. We urge the Governments Involved to maintain their efforts and call on all other States in a position, to do so to facilitate the peace process undertaken and now under way.
I have mentioned some of the regional conflicts which are the cause of particular concern. However, for millions of people, the immediate threat to their security and well-being is not a military or a political one. Their well-being is being continuously threatened by a lack of development. Many millions still lack the basic conditions for a decent life. Their condition is as much the concern of this Organization as is any other aspect of its purposes and principles.
The present Insecure world economic environment - characterized by slow growth, sluggish trade and low commodity prices - provides a sombre background to our deliberations on global issues of development. The unfavourable economic environment affects us all. In my own country, the slow-down in world trade has contributed to high unemployment. A heavy debt-service burden has forced our Government to impose severe cut-backs on public expenditure. However, no country or group of countries has been as seriously and severely affected by the slow-down in world growth as have the least developed countries, particularly those of sub-Saharan Africa. In this regard I welcome the initiative which the Secretary-General has taken in establishing an advisory group to study and report on the balance-of-payments and debt crises as obstacles to the economic recovery of many African countries. 
The Interrelated issues of resources for development, commodities, international trade and the problems of the least-developed countries were considered at the seventh session of the United Nations Conference on Trade and Development (UNCTAD), in July. The discussions at the Conference showed welcome evidence of a readiness on the part of all countries to work together to improve the environment for accelerated and sustained development. The Final Act of the Conference reflects the broad understanding that was reached on the need for a number of policy approaches and concrete measures to address and deal with these problems.
The successful outcome of UNCTAD VII has also contributed to the restoration of confidence in our ability to tackle development questions within the framework of the United Nations. In an increasingly interdependent world, solutions to such problems can be found only through multilateral co-operation. The universal nature of the United Nations system confers a unique authority on the conclusions of conferences such as UNCTAD and complements the valuable practical work being carried out in developing countries by the United Nations Development Programme and by the specialized agencies. The indispensability of a global approach to development problems was further brought out in the report of the World Commission on Environment and Development, published earlier this year. The challenge that faces the international community is to take the steps which we all agree are necessary in the interests of development and to make better use of the machinery of the United Nations to achieve our agreed objective.
The problem of Northern Ireland continues to be of major concern to the Irish Government. In successive years Irish Foreign Ministers have come to the General Assembly to describe the dimensions of the problem and to underline the urgency of finding a durable solution. Since the meeting between the British and Irish Heads of Government in 1980  it has become an accepted principle that a solution to the Northern Ireland problem is to be found in the framework of Anglo-Irish co-operation. Out of that process emerged the Anglo-Irish Agreement between the British and Irish Governments, signed in November 1985 and registered here with the United Nations.
The Anglo-Irish Agreement represents both a commitment and a challenge for the British and Irish Governments. For our part, the Irish Government which came into office in March of this year is determined to use the mechanisms of the Agreement to improve the position of all the people living in Northern Ireland and especially the members of the Nationalist community. Within our overall programme for action we have established certain priority areas where we believe change is urgently required. These areas include the achievement of fair employment practices and reforms in the administration of justice.
As indeed the United Nations and its specialized agencies have recognized in many pronouncements, equal opportunity in employment is one of the hallmarks of an acceptable society. The socio-economic rights of individuals must rank equal in importance with their political and other rights. The employment profile of Northern Ireland undoubtedly points to a legacy of discrimination against one community. It is the common objective of the British and Irish Governments to ensure the elimination of that discrimination in all its forms, some steps have been taken along the road but there is much further to travel. We regard the removal of discrimination in employment as both a moral and a political imperative in Northern Ireland and as a sine qua non of further progress in that area.
Public confidence in the administration of justice and good relations between the security forces and the community are other distinguishing marks of a normal society. When emergency measures are deemed necessary in order to protect the public from violence it is essential that the public security forces are even-handed and that the proceedings of the courts are impartial. In a divided society such as Northern Ireland, where a very large minority of the population has felt alienated from the institutions of government and especially from the forces of law and order and the system of justice, the importance of such public confidence is very acute. In Northern Ireland, therefore, it is necessary to consider what changes are required to remedy the damage done to public confidence in the past and to assure public confidence now and for the future. That is why, in the Anglo-Irish Agreement, of 15 November 1985, and in the communiqué which accompanied it, the British and Irish Governments agreed to seek measures which would give substantial expression to the aim of public confidence in the administration of justice and committed themselves explicitly to early progress in that area.
It is easy to be misled into thinking that the conflict in Northern Ireland centres upon irreconcilable religious or historical differences. In fact the challenge which lies at the heart of the problem is similar to many of the challenges posed by other areas of conflict throughout the world which are raised regularly in this Assembly. The need for peoples and nations freely to work out their own future, the accommodation of historical differences within such nations peacefully and by agreement and related human rights questions are basic to many of the tensions and much of the instability throughout the globe, no less than in Northern Ireland.
The role of the Irish Government under the Anglo-Irish Agreement offers support to Nationalists in Northern Ireland in ending that sense of exclusion under which they have lived and in finding solutions to the problems which beset both communities in that area. We also believe that the Irish Government's role reflects the recognition by the two Governments concerned and by the overwhelming majority of the populations of Britain and Ireland that the Nationalist and Unionist communities both share a common future on the island of Ireland which must rest upon principles of inclusion and accommodation of both traditions.
In saying this, my Government recognizes that the Anglo-Irish Agreement has not gained full acceptance in Northern Ireland. We recognize the rights and the identity of the Unionist population as well. There must, however, be a realistic acceptance that the Agreement is there as part of the political landscape in Northern Ireland and has been achieved by the two sovereign Governments involved in that island. Only in such a climate of realism can meaningful debate take place about future political developments.
In successive years we have called for an end to the campaigns of violence in Northern Ireland. The past year has, unfortunately, seen a continuation of that futile violence which has brought such misery and suffering to the people of the area. The perpetrators of that violence are a tiny minority of the population of Northern Ireland who do not act on behalf of anybody but themselves. Indeed, their unremitting campaigns of violence and assassination can only add to the mistrust and mutual fear between Irish people of different traditions. Such actions do not bring closer but postpone the day when unity based on reconciliation can take place in Ireland, leading to the coming together, under agreed structures, of all the people of diverse traditions in our island.
We, as the Irish Government, will continue to work the mechanisms of the Anglo-Irish Agreement in conjunction with the British Government. We will remain open to contact with all those in Northern Ireland willing to pursue peaceful constructive approaches to the problems of the area. We will seek to make progress on the practical level of economic fairness, even-handed treatment by the security forces and confidence in the administration of justice, all of which deeply affect the ordinary citizen in his or her everyday life. We realize that progress at the overall political level is indispensable to a durable settlement, by agreement, of the problems of our country as a whole.
Similarly, in the world at large regional problems of a similar kind can only be resolved by the exercise of positive political will on the part of the countries immediately involved. 
